 610DECISIONSOF NATIONALLABOR RELATIONS BOARDber 25, 1949), supervisors as defined in the Act, and Stewart DieCasting Division employees.[Text of Direction of Election omitted from publication in thisvolume.]MORTON SALT COMPANYandINTERNATIONALCHEMICALWORKERSUNION, AFL,PETITIONER.Case No. 15-RC-756. August 13,19592Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Charles A. Kyle, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with thiscaseto a three-memberpanel [Members Houston, Styles, and Peterson].Upon the entire record in thiscase,the Board finds :1.The Employer is engaged in commerce within the meaning of theAct.2.The labor organization involved claims to represent employeesof the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The appropriate unit:The Employer owns and operates a salt mine and processing plant,together with a chemical plant, at Weeks Island, Louisiana.'Theseoperations are conducted in an area approximately 1 mile in diameter.Within the area, 75 percent of the employees reside with their families,and the Employer provides and maintains their homes, schools,churches, stores, and recreation centers.A third operation, a villageservices division, is charged with maintenance of the roads, the hous-ing, lighting, and other living facilities in thearea.There areapproximately 221 employees in the salt operation, 122 in the chemicaloperation, and 15 in the village operation.The Petitioner seeks a unit composed of all production and mainte-nanceemployees in the salt and village operations, excluding those in1Since September30, 1948, theEmployer has been sole owner of all the operations onWeeks Island.Priorto that date,the salt operation was conducted by Myles Salt Com-pany,Ltd., and thechemical operationby Bay ChemicalCompany.From 1925 to 1948,both Mylesand Bay, though separate corporations,were ownedby similar interests.In1948, the Employeracquiredall the assets of Myles and Bay, and the latter corporationswere dissolved.The name,Bay ChemicalCompany, however, is still retained in referringto the chemical operation.100 NLRB No. 99 MORTON SALT COMPANY611the chemical operation.The Employer contends that only an island-wide unit is appropriate.There has been no history of collectivebargaining among these employees.The chemical and salt operations are contiguous.The chemicaloperation processes salt derivatives into salt chemicals, obtaining itsbasic raw material from the salt operation, which also produces saltfor commercial consumption.The salt operation mines and processessalt in part by hydraulic means, obtaining its water from the purifica-tion plant run by the chemical operation.The same purification plantalso provides the water for village consumption.Pumps, run by thesalt operation, supply other industrial water and supply water for vil-lage fire-protection.The three island operations use the same ma-chine shop, blacksmith shop, boiler and steamroom, stockroom, andlanding slip.Although each operation has its own manager and maintains a sepa-rate office and payroll, the three managers serve under the same over-all supervision of the Employer's vice president and meet regularly tocoordinate their respective organizations and to effectuate the Em-ployer's policies established in Chicago, including labor relationspolicies.There is only an occasional interchange of employees.When thechemical operation was established, however, it was staffed entirelyby employees drawn from the salt operation, the work being suffi-ciently similar to enable the employees to perform it after a reasonabletraining period.Likewise, when the village operation was later or-ganized under separate management, its crew was drawn from thesalt or chemical operation.Applicants for employment with one op-eration, if unsuccessful, may be referred to another operation.Theemployees of all three operations are subject to uniform working hours,shift schedules, vacation and holiday periods, leaves of absence, groupinsurance policies, and pensions.Under all the circumstances of the case, including the integrationand interdependence of the operations, the uniformity in conditionsof employment and the close community of interest among all the em-ployees, who both work and live on the island, we are of the opinionthat a unit confined to the employees in the salt and village operations,but excluding those in the chemical operation, is inappropriate.2Thecontrolling basis for establishing the unit sought by the Petitioner isthe extent of union organization on the island.The Act, as amended,of course precludes a finding of appropriateness on that basis alone.3We would, therefore, ordinarily dismiss the petition, but since the2 SeeRiegel Paper Corp.,96 NLRB 779.8Montgomery Ward &Co., 90 NLRB 609;Delaware Knitting Company, Inc., 75NLRB205.227260-53-vo1. 100--40 612DECISIONSOF NATIONALLABOR RELATIONS BOARDPetitioner has made an adequate showing of interest in an island-wide unit, we shall direct an election in the more comprehensive unit.The following employees of the Employer constitute a unit appro-priate for the purposes of collective bargaining within the meaning ofSection 9 (b) of the Act :All production and maintenance employees of the salt mine andplant, the chemical plant, and the village services division, includinglaboratory employees,4 but excluding laboratory technicians, office andclerical employees,5 professional employees and supervisors as de-fined in the Act.[Text of Direction of Election omitted from publication in thisvolume.]4A question was raised at the hearing as to the unit placement of laboratory employees.These employees perform daily tests that are essentially routine, unlike the laboratorytechnicians, who carry on research under a chief chemist's direction.We find,contraryto the Employer's contention, that the laboratoryemployees are neither technical norprofessional employees, and, accordingly, we shall include themin the unit.6 In accordance with the agreement of the parties,we shall exclude clericals who, thoughemployed in the plant, exclusivelykeep records or do similar clerical work.CHEROKEE BRICK AND TILE COMPANYandMIDDLE GEORGIALOCALNo. 843,INTERNATIONAL UNION OF MINE,MILL AND SMELTERWORK-ERS, PETITIONER.Case No. 10-RC-1688.August 14, 1952Supplemental Decision and Amended Descriptionof the UnitOn March 4, 1952, the Board issued a Decision and Direction ofElection in the above-entitled proceeding.Thereafter, on March 17,1952, the Petitioner filed a motion for reconsideration of the aforesaidDecision with respect, to certain disputed classifications 1 of employeeswhom the Board, on the basis of uncontradicted testimony, found tobe supervisors as defined in the Act.The Board, on March 21, 1952,denied the Petitioner's motion without prejudice to the Petitioner'sright to challenge the ballots of the individuals in these categories atthe election.An election was held and the Board, by its Regional Director for theTenth Region, on April 3,1952, issued a certification of representativesin which the Petitioner was certified as the duly designated representa-tive of a unit of production and maintenance employees of the Em-ployer.On April 11, 1952, the Petitioner filed a "Petition to Recalland Amend Certification of Representatives and to Amend the Deci-sion and Direction of Election herein and for other relief."There-1disputed classifications comprise the clay storage shovel operator and foreman,head setters,head dryermen,head transfer men, pug mill operators,head kiln burners atplant No. 3,and head loaders.100 NLRB No. 100.